Stapleton, J.:
The court agrees that unless there was error in refusing a request to charge, the judgment should survive this appeal. The jury could find that an employer, engaged in altering a ship on May 29, 1914, furnished his employee with an unsafe scaffold. The defendant employer’s counsel made this request of the court: “ I ask your Honor to charge that the law which imposes upon an employer the duty of seeing that the scaffold is proper, does not take away the defense of the assumption of risk, if the jury believe that the plaintiff knew the condition of the scaffold and could readily have fixed it himself, if he believed it necessary, they may hold he assumed the risk, and return their- verdict for the defendant.” It is conceded that where a statute affirmatively imposes upon an employer a specific duty in express terms, the risk occasioned by the failure of the employer to comply with the statute is not assumed by the employee although he has knowledge of the failure. (Fitzwater v. Warren, 206 N. Y. 355; Welch v. Waterbury Co., Id. 522; 159 App. Div. 509; affd., 217 N. Y. 604.)
The argument that the plaintiff assumed the risk in this case is based upon an over-subtle distinction. It is the supposed difference between the affirmative duty to guard *827machinery (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], § 81, as amd. by Laws of 1913, chap. 286) and the express prohibition against furnishing unsafe or improper scaffolding. (Labor Law, § 18, as amd. by Laws of 1911, chap. 693.) Public policy is against permitting the master to violate either statutory duty with impunity, even with the assent of the employee. In Wiley v. Solvay Process Co. (215 N. Y. 584) the employer’s failure involved was not a violation of a statutory duty expressed either in terms of command or of prohibition.
I advise affirmance of the judgment and orders, with costs.
Thomas, Mills and Blackmar, JJ., concurred; Putnam, J., read for reversal.